     Case 4:19-cv-00021 Document 109 Filed on 08/31/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     August 31, 2021
                          UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 D.C., et al.,                             §
                                           §
        Plaintiffs.                        §
                                           §
 VS.                                       § CIVIL ACTION NO. 4:19-CV-00021
                                           §
 KLEIN INDEPENDENT SCHOOL                  §
 DISTRICT,                                 §
                                           §
        Defendant.                         §

                      ORDER ADOPTING MAGISTRATE JUDGE’S
                      MEMORANDUM AND RECOMMENDATION

On July 19, 2021, two motions for attorneys’ fees filed by the Plaintiffs were referred to

United States Magistrate Judge Andrew M. Edison under 28 U.S.C. § 636(b)(1)(B). See

Dkt. 102 (referring dockets 54 and 98). Judge Edison filed a Memorandum and

Recommendation on August 12, 2021, recommending that both of those motions be

GRANTED. See Dkt. 108.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:

       (1)       Judge Edison’s Memorandum and Recommendation (Dkt. 108) is
                 APPROVED and ADOPTED in its entirety as the holding of the Court;
    Case 4:19-cv-00021 Document 109 Filed on 08/31/21 in TXSD Page 2 of 2




     (2)   Plaintiffs’ first application for attorneys’ fees (Dkt. 54) is GRANTED;

     (3)   Plaintiffs’ Second Motion for Attorneys’ Fees (For Successful Defense at
           Fifth Circuit Court of Appeals) (Dkt. 98) is GRANTED; and

     (4)   Defendant is ORDERED to pay:
            $76,401.90 in attorney’s fees and $576.20 in costs to Connell Michael
             Kerr, LLP for reasonable attorney’s fees and expenses incurred in
             proceedings before the district court;
            $20,252.50 in attorney’s fees and $472.84 in costs to Philpot Law Office,
             PLLC for reasonable attorney’s fees and expenses incurred in
             proceedings before the district court;
            $40,189.20 to Connell Michael Kerr, LLP for reasonable attorney’s fees
             incurred in proceedings before the Fifth Circuit; and
            $8,962.50 to Philpot Law Office, PLLC for reasonable attorney’s fees
             incurred in proceedings before the Fifth Circuit.

It is so ORDERED.

     SIGNED at Houston, Texas, this 31st day of August, 2021.


                                          ___________________________________
                                          GEORGE C. HANKS, JR.
                                          UNITED STATES DISTRICT JUDGE




                                         2
